Title: Thomas Jefferson to Samuel Knox, 12 February 1810
From: Jefferson, Thomas
To: Knox, Samuel


          
            Sir
             
                     Monticello 
                     Feb. 12. 10.
          
          Your favor of Jan. 22. loitered on the way somewhere so as not to come to my hand until the 5th inst.    the title of the tract of Buchanan which you propose to translate was familiar to me, & I possessed the tract; but no circumstance had ever led me to look into it.
			 yet I think nothing more likely than that, in the free
			 spirit of that age and state of society, principles should be avowed, which were felt & followed, altho’ unwritten in the Scottish constitution. undefined powers had been entrusted to the
			 crown,
			 undefined rights retained by the people, and these depended for their maintenance on the spirit of the people, which, in that day, was dependance sufficient. I
			 shall certainly, after what you say
			 of
			 it, give it a serious reading.  his latinity is so pure as to claim a place in school reading, & the
			 sentiments which have recommended the work to your notice, are such as ought to be
			 instilled
			 into the minds of our youth on their first opening.
			 the boys of the rising generation are to be the men of the next, and the sole guardians of the principles we deliver over to them. that I have
			 acted thro life on those of sincere republicanism I feel in every fibre of my constitution. and when men, who feel like myself bear witness in my favor, my satisfaction is compleat. the testimony
			 of
			 approbation implied in the desire you express of coupling my name with Buchanan’s work, & your translation of it, cannot but be acceptable & flattering; & the more so as coming from one of whom a small acquaintance had inspired me with a great esteem. this I
			 am now happy in finding an occasion to express.
			 the
			 times
			 which brought us within mutual observation were awfully trying. but truth & reason are eternal. they have prevailed. and they will
			 eternally prevail, however, in times & places, they may be overborne for a while by violence military, civil, or ecclesiastical. the preservation of the holy fire is confided to us by the
			 world,
			 and the sparks which will emanate from it will ever serve to rekindle it in other quarters of the globe, numinibus secundis.
          Amidst the immense mass of detraction which was published against me when my fellow citizens proposed to entrust me with their concerns, & the efforts of more candid minds to expose their falsehood, I retain a remembrance of the pamphlet you mention.  
		  
		   but I never before learned who was it’s author; nor was it known to me that mr Pechin had ever published a copy of the Notes on Virginia.
			  but had all this been known, I should have seen myself with pride
			 by
			 your side. wherever you lead, we may all safely follow, assured that it is in the path of truth & liberty. mr Pechin knew well that your introduction would plead for his author, and only erred in not asking your leave.wishing every good effect 
                     effect which may follow your undertaking, I tender you the assurances of my high esteem & respect.
          
            Th:
            Jefferson
        